DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Moon on 5/31/2022.

The application has been amended as follows: 
	Claim 4 has been replaced as following:
4. (Currently Amended) The communication apparatus according to claim 1,
wherein
the communication apparatus performs a search for another
communication apparatus capable of executing the designated image processing, and
the connection unit establishes the wireless connection with the other communication apparatus according to the communication apparatus detecting
the other communication apparatus by the search.
Reasons for Allowance
Claims 1, 4-7, 9-11 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
Abujbara [US 2008/0151847] discloses a method and system for monitoring the idle link between the devices after completing image process in order to terminating connection [0072].
Beamish [US 6404868] discloses in col. 3:62-4:12 as following in one mode of operation, referred to as the simplex mode of operation, data transmission occurs one way from the calling dataphone to the target dataphone. In this mode of operation, the calling dataphone may continue to transmit data to the target dataphone in accordance
with a protocol understood by both parties. In this mode of operation, when the calling dataphone has completed data transfer, the FSK link is broken, and the call between the two dataphones over the telecommunications network is terminated. In a second mode of operation, referred to as a half-duplex mode of operation, data transmission from the calling dataphone to the target dataphone occurs as in the simplex mode of operation, but, after this is completed, the calling dataphone enables its FSK receiver, and the target dataphone then begins transmitting data to the calling dataphone. The two can then alternate data transmission to one another indefinitely, until either unit breaks the link, thus terminating the call.
	Naito [US 2011/0116415] disclose in [0070]-[0072], (1) One of either the master device 20A or the slave devices 22 expressly transmits deauthentication frame for disconnecting the connection. (2) The master device 20A is turned off, or is switched to operate at different frequency. In this case, the slave device 22 becomes unable to receive a beacon from the master device 20A, determines that the master device 20A does not exist, and internally treats it as being disconnected or transmits deauthentication frame. (3) The slave device 22 is turned off, or is switched to operate at different frequency. In this case, the master device 20 becomes unable to observe the transmission/reception with the slave device 22 for over a certain period of time,
determines that the slave device 22 does not exist, and internally treat it as being
disconnected or transmits deauthentication frame.
As claims 1 and 9-10, None of these references in the record, taken alone or in any reasonable combination, teach a method and apparatus comprising in a case where the wireless connection has been established by the connection unit according to a first operation performed by a user, send a deauthentication packet to disconnect the wireless connection in compliance with IEEE802.11 series standards from the other communication apparatus according to an instruction to disconnect the wireless connection from the user, and in a case where the wireless connection has been established by the connection unit according to a second operation by the user different from the first operation, send a deauthentication packet to disconnect the wireless connection in compliance with IEEE802.11 series standards from the other communication apparatus upon completion of an image processing designated by the user without receiving the instruction to disconnect the wireless connection from the user, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414